In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00347-CV
                  ___________________________

ADRIAN BENTLEY NETTLES IN HIS OFFICIAL CAPACITY AS EXECUTIVE
  DIRECTOR OF THE TEXAS ALCOHOLIC BEVERAGE COMMISSION,
                         Appellant

                                  V.

                    THE NEW PR’S, Appellee


               On Appeal from the 141st District Court
                       Tarrant County, Texas
                   Trial Court No. 141-321010-20


                 Before Kerr, Birdwell, and Bassel, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: March 4, 2021




                                           2